In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00178-CV

YITZHAK WARGOCZ, Appellant                §    On Appeal from the 360th District Court

                                          §    of Tarrant County (360-617423-17)
V.
                                          §    October 11, 2018

NICOL YONNE BREWER, Appellee              §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel